Citation Nr: 0944994	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a Board 
hearing held at the RO in August 2005.

In an April 2, 2007, decision, the Board denied service 
connection for PTSD.  The Veteran appealed the April 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2009 decision, the Court vacated 
the April 2, 2007, Board decision and remanded the case to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

In vacating the Board's April 2007 decision, the Court found 
no deficiency in the denial of the PTSD portion of the claim.  
Rather, the sole basis for the Court's vacatur of the April 
2007 decision was the Board's perceived error in not 
expanding the issue to consider other psychiatric disorders 
shown by the record, namely possible major depressive 
disorder.  The Court indicated that on remand, the Board must 
undertake the necessary factual development "to determine 
the nature of [the Veteran's] current condition and 
adjudicate his claim accordingly."

The Board notes that the Veteran was examined in connection 
with the instant appeal in August 2004.  The examiner 
concluded that the Veteran had only a dysthymic disorder, and 
(the understanding of the Veteran's representative to the 
contrary notwithstanding) opined that the disorder bore no 
relationship to the Veteran's service.

The Court appears to suggest that the evidentiary development 
accomplished is not sufficient for the purpose of 
adjudicating the expanded claim.  The Board will therefore 
remand the case for additional examination to determine what 
psychiatric disorders, if any, afflict the Veteran, and 
whether any such disorders are etiologically related to 
service. 

Given that the Board's denial of service connection for PTSD 
was based on a determination that the medical evidence as a 
whole shows he does not have the disorder, the Board finds it 
appropriate to include the PTSD claim in the remand as part 
of an appeal for an underlying "psychiatric disability."

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the Veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the issue of service 
connection for psychiatric disability 
other than PTSD.

2.  The RO should contact the Veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
Veteran, which have not been secured 
previously.  

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
Veteran to determine the nature and 
etiology of any current psychiatric 
disorders.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The examiner should report 
a multi-axial diagnosis, identifying all 
current psychiatric disorders.  With 
respect to each psychiatric disability 
identified (other than PTSD), the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  If the examiner 
determines that the Veteran has PTSD, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis. 

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the 
psychiatrist for proper review of the 
medical history. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

